



Exhibit 10.2


Amendment No. 2 of the
BankFinancial Corporation


Employment Agreement


This “Amendment No. 2 of the BankFinancial Corporation Employment Agreement (the
“Amendment”) is dated and made effective as of July __, 2017, and amends the
Employment Agreement between BankFinancial Corporation (the “Company”) and Paul
A. Cloutier (“Executive”) dated as of October 20, 2008, as amended by “Amendment
No. 1 of the BankFinancial Corporation Employment Agreement” dated as of
December 31, 2012, and as otherwise amended or extended from time to time.
1.All capitalized terms in this Amendment that are not separately defined in
this Amendment shall have the meanings provided in the Employment Agreement.
2.All references in the Employment Agreement to “BankFinancial, F.S.B.” are
hereby deleted and replaced with the name “BankFinancial, National Association.”
3.The Term of the Employment as set forth in Section 2(a) of the Employment
Agreement is extended to May 31, 2020.
4.The phrase “On or before each anniversary of the Effective Date during the
Employment Period (each an “Anniversary Date”),” appearing at the beginning of
the second sentence of Section 2(a) of the Employment Agreement is hereby
deleted in its entirety, and the lower case “t” in the word “the” that appears
immediately after such phrase is replaced with an upper case “T.”
5.The first sentence of Section 2(b) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following new first sentence of
Section 2(b):
“The Board or the Board’s Human Resources Committee (the “Human Resources
Committee”) shall review this Agreement and the compensation arrangements
provided for herein at least annually on or before May 31st of each year during
the Employment Period, or as soon as reasonably practicable thereafter.”
6.The phrase “and not later than forty-five (45) days, after each applicable
Anniversary Date,” appearing in the fourth sentence of Section 2(b) of the
Employment Agreement is hereby deleted in its entirety.
7.Section 3(g) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following new Section 3(g):
“(g)    Other Benefits. The Bank shall provide Executive with all other benefits
that are now or hereafter provided uniformly to non-probationary full-time
employees of the Bank during the Employment Period, including, without
limitation, benefits under any health, dental and vision insurance plans
(collectively, the “Core Plans”) that are now or hereafter maintained by the
Bank, and under any Section 125 Cafeteria Plan, any disability and life
insurance plan, and any 401(k) plan (the “401(k) Plan”) that is now or hereafter
sponsored by the Bank, in each case subject to the Bank’s policies concerning
employee payments and contributions under such plans. The Bank shall not make
any changes to any Core Plan that would materially and adversely affect
Executive’s rights or benefits under such plan unless such changes are made
applicable to all non-probationary full-time employees of the Bank on a
non-discriminatory basis. Nothing paid to Executive under any Core Plan or any
401(k) Plan shall be deemed to be in lieu of any other compensation that
Executive is entitled to receive under this Agreement.”
8.Section 3(k) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following new Section 3(k):
“(k) Limit on Perquisites. Notwithstanding the foregoing or anything to the
contrary in this Agreement, the amounts payable to Executive pursuant to Section
3(d) and 3(j) of this Agreement shall not in the aggregate exceed ten percent
(10%) of the cash compensation (defined as payments under Sections 3(a), 3(b)
and 3(c), including the value of annual incentive compensation or bonuses to the
extent paid in equity awards under the





--------------------------------------------------------------------------------





Company’s 2006 Equity Incentive Plan, as amended from time to time (the “2006
EIP”)) paid to Executive during such year, and the amounts payable to Executive
pursuant to Section 3(j) of this Agreement in a given year shall not exceed
$9,600.”
9.The following language is added as a new last sentence to Section 6(c) of the
Employment Agreement:
“Notwithstanding anything to the contrary in this Agreement, the term
“Compensation” as used in the definition of “Average Annual Compensation” shall
not include any income recognized by Executive based on Executive’s receipt or
exercise of any equity awards made to Executive under the 2006 EIP, including
the “exchange” and “replacement” stock option awards made to Executive in 2015
under the 2006 EIP.”
10.The following is added to the Employment Agreement as a new Section 6(i):
“(i)    Contingent Insurance Stipend. In the event that the continued group
medical, dental and/or vision coverage provided for in Sections 6(b)(v) (and by
operation of such provisions, pursuant to Sections 6(c), 6(e), 6(f)) and Section
6(i) of this Agreement is not then available for any reason, the Bank shall have
no obligation to provide such coverage, but shall pay Executive a Contingent
Insurance Stipend if Executive timely elects COBRA continuation coverage and
pays for the elected COBRA continuation coverage at the rate applicable to any
other similarly situated COBRA beneficiary. The amount of the Contingent COBRA
Stipend shall be (i) the amount of the bi-weekly employer contribution (if any)
that the Bank was making toward the premium for any group insurance coverage (if
any) that was in effect for Executive and Executive’s eligible family members
under the Bank’s group insurance plan on the last day of Executive’s employment,
multiplied by (ii) the number of bi-weekly periods that Executive would have
been eligible for continued group insurance coverage pursuant to Section 6(b)(v)
(and by operation of such provisions, pursuant to Sections 6(c), 6(e), 6(f) and
Section 6(i) of this Agreement if continued group insurance coverage had been
available. The Contingent COBRA Stipend shall be paid in a lump sum no later
than the date on which the final payment of Executive’s Earned Salary is
required to be paid.”
11.The instructions for giving notices to the Company set forth in the fourth
sentence of Section 7 of the Employment Agreement are hereby deleted and
replaced in their entirety with the following:
“Notices to the Company shall be addressed and delivered to the Company’s
corporate offices in Burr Ridge, Illinois or any successor location, to the
attention of the Chairman of the Human Resources Committee of the Board of
Directors, with copies of the notice concurrently delivered to the Chief
Executive Officer of the Company and the Executive Vice President of the Human
Resources Division of the Company.”
Except as stated above, Section 7 of the Employment Agreement is not changed and
shall remain as currently written.
12.The words “12 C.F.R. §545.121 and any rules and regulations promulgated
thereunder” appearing in Section 14(b) of the Employment Agreement are hereby
deleted and replaced with the words “12 C.F.R. Part 359.”
Except as stated above, Section 14 of the Employment Agreement is not changed
and shall remain as currently written.


SIGNATURES APPEAR ON NEXT PAGE





--------------------------------------------------------------------------------







BANKFINANCIAL CORPORATION




By:    ___________________________________
______________________
______________________








EXECUTIVE


__________________________________________
______________________





